On writ of certiorari (352 U.S. 964) to review a judgment of the United States Court of Claims in a suit seeking compensation for the closing of gold mines under an order of the War Production Board, the Court of Claims holding that plaintiffs were entitled to recover.
The judgment of the Court of Claims was reversed by the Supreme Court on June 16, 1958, in an opinion by Mr. Justice Burton. The syllabus of the Supreme Court opinion is as follows:
In 1942, the War Production Board issued an order requiring nonessential gold mines, including those of respondents, to cease operating; but the Government did not occupy, use or take physical possession of the gold mines or the equipment connected with them. The purpose of the order was to conserve equipment and manpower for essential war uses. Claiming that the order amounted to a taking of their right to mine gold during the life of the order, respondents sued the Government in the Court of Claims for compensation.

*931
Held:

1. The Special Jurisdictional Act of July 14, 1952, granting the Court of Claims jurisdiction to hear and determine actions brought within a year from that date on the claims of owners or operators of gold mines for losses allegedly resulting from the War Production Board’s order, “notwithstanding any statute of limitations, laches, or lapse of time,” was no more than a waiver of defenses based on the passage of time. It was not a congressional mandate to award compensation for losses resulting from the order.
2. The Board’s order did not constitute a taking of private property for public use within the meaning of the Fifth Amendment, and respondents are not entitled to compensation.